DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022, 04/13/2022, 05/09/2022, 05/16/2022, 06/02/2022, 06/08/2022, 06/16/2022, 06/21/2022, 06/24/2022, 07/06/2022, 07/21/2022, 08/03/2022, 08/08/2022, 08/16/2022 and 08/24/2022 was filed after the mailing date of the Application on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 15,929,708 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “causing a first valve to be in an open condition, the first valve configured to one of facilitate flow communication or prevent flow communication between the fuel source and a first gas turbine engine of the one or more gas turbine engines; causing a second valve to be in a closed condition, the second valve configured to one of facilitate flow communication or prevent flow communication between a filter configured to filter one or more of particulates or liquids from fuel and the first gas turbine engine; causing a third valve to be in an open condition, the third valve configured to one of facilitate flow communication or prevent flow communication between a pressure source and the filter”, or “causing a first valve to be in an open condition via the controller, the first valve configured to one of facilitate flow communication or prevent flow communication between the fuel source and a first gas turbine engine of the one or more gas turbine engines; causing a second valve to be in a closed condition via the controller, the second valve configured to one of facilitate flow communication or prevent flow communication between a filter configured to filter one or more of particulates or liquids from fuel and the first gas turbine engine; causing a third valve to be in an open condition via the controller, the third valve configured to one of facilitate flow communication or prevent flow communication between a pressure source and the filter”, in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753